OFFICE   0~   THE   ATTORNEY    GENERAL   OF TzxAs
                            AUsTIN




Dr. 680. y. CO%
state &alth Offiber
Auatiin, Texar




                                               beea rsoeiy-




                                       an~unreglrtereQ
                                      to the County Judge,
                                      the Coun8p Sudgr


                            fee's mentioned above ooa-
                          oliz4ed ln4r~Lble   3988 and
                          ire6 Btatutel of 19$6t




            The pertiaent  paragraph of H.B. &of       the
Party-rlxth   kgislature,    inrolylng   birthi and death@
'not preolcn)sl~ registered*     Is, oontalned~la Beat&on 2
and reads as follows:
Dr. Gee. W.   COX,   ~Page 2

            “And provided further,     that any oltizen
    of the State of Texas wishing to file the reo-
    ord of any birth or death, not prevlouely           reg-
    iatered,    pm eub+alt to the Probate court In th&
    gountr where the birth or death oocurea           a
    reoord of that birth or death written & the
    adopted forms of birt&.and death oertlfioatee.
    The oertltloate     shall be subetantlated      by the
    affldavlt     of the medical attendant present at
    the time of the birth,       or in oaee of death,
    the,affldavit     of the pbJnlc$an last in atten-
    dance upon the deoeased, or the undertaker who
    burled the body.       When the affidavit    of the
    medical attendant or undertaker oannot be eeour-
     ed, the oertlrioate     ehall be eupported by the
    affidavit     of some person who was aoqualnted
    with the faot8 surrounding the birth or death,
    at the time the birth or death oocured, with
    a seoond affidavit      of 8ome person who ia’ ao-
    qualnted with the facts surrounding the birth
     or death, and who le nob rel+ated to lhe+indlrid-
    ual by blood or marriage.          he Proba e ourt
    ad&z     pmaire   8uch  other  Information   or m
    ge may be deemed neoeeeary to eatabllsh the
                  D of the indivi             ‘t      oert -
    floate.    and the truthfuln%of        zatatementi
    @de in that reoord.        The Clerk of the salQ
    Coutar 8
     State Bureau of Vital Statlstio8       with an e
    from the court to the State RePlstrar that‘tu
    record be, or be not, aooeoted,         pha State % -
     latrar Is authorized to aooept the oertlfioatz
    when verified     in the above manner, and shall
     Issue oertlfied    ooplee ai euoh recorda as pro-
    vided for in Seation 21 of this Act.           Suoh oer-
     tifled   ooplea shall be prima facie evidenoe ln
    all Court&and       laces of the facts stated there-
     on. The State Iiureau of Vital Statistics           shall
     turniah the forms upon whioh such reoorde are
    filed,    and no other lorm i&all be ueed for that
     purpoee. * (gnderecoring      oura).
          Partioular      attention   Is oalled   to the follow-

          ‘The olerk      of the said Court &all      for-
                                                                           ,314




Dr. Gee. W. Cox, Page 3


      ward the certificate    to the State Bureau of VI-.
      tal Statistice   with an order from the Court to
      the State Registrar that the record be. or be
      not aocepted;     The State RIelstrer   Is iuthor-
      && to aace& the oertlrloate         when verlfled
      in the above manner, * l l * (IJnder r o o r lng o u r 81
              The above quoted section Of 2. B. 614 oreater            a
new method for. the registration      of births and Qdaths
‘not previously     registered*,    In opinion Ho. O-1201
thlr   department has held the phrase “not preriouely
reglatered*    applloable    to all reoor5LI and oertifloatee
of birth and death not regietered        In strlot oompllinoe
with Seotlon 9 and 12 of Article        4477, %vleed Civil
Statutes.     The new method lnvolvee the lmrlng of erl-
denoe by the Probate Court anU.an order OS the oourt
oerltying    or denying the rebord and lnstruotlng       the
State he letrar to accept or reJeot the record.            In.
opinion iio. O-1203 we have ruled that the matter of de-
layed reglatratlon      of birth6 and death6 be aooorded
the etatue and dlgnltr of a probate proceeding a,nd that
a record of the prooeedlngs be kept.
       In view of the above reasoning and previous opln-
Ion6 of this department, lt~ followe that the order of
the Probate Judge aooompanylng the oertlrioate        of birth
or death registration     of wlrich has been delayed, haa
Suufaud’olal    foroe and Is binding upon the.State %g-
           The Statute reads that ‘Ithe State negirtrar      lo
authorized to aooept the oertlfioate      when rerlfled   In
the above manner l&&. when verlfled        by court order.
At the time the ceglrlature    conferred the authorl-
tl to accept the oertltloate     upon the State %glstrar,
In our opinion It lmpliedly    subJeote6 the State R,egls-
trar to the Judgment of the court In reepeot to the va-
lldlty   of the record.   Gonsequeritlr,, we reaoh the oon-
elusion that the order would be binding upon the State
Registrar.    He 00uia  not ref’ueeto accept a ce;F:$ate
of delayed regletratlon    of a birth or d.eath.
other band, this does not mean that the State Regletrar
could not return a certifloate     to’the Probate court for
Correction when patent errore or omissions,       or inoon-
sistenoiea   apvear on the face of the oertifLoateb
            It le our opinion     that the State Registrar        Is
Dr. Gee. W. Cox, Page 4


not authorlzed under any oonaltlone  to refuse to file
a record of a birth or death not previously   re letered
which has been approved by the county (probate f Judge
when eald reoord on Its faoe Is teohnloall~   oorreot.
          Your eeoolid question is anawered in oplnlone
Nos. O-1060 and O-1203 of this department, in whloh we
hold that the feee due the county (probate)         Judge and
oountg clerk are payable by those who receive the bene-
fit of the. eervloee,  i.e.    the apolloante   In reepeot to
delayed registration    ofi births and deaths.      It 1s true
that the etatute (H.B. 614) doee not specify who ehall
bear the burden of paying the fees involved in the
preoeedlnge,   but it le our oplnlon that the cltlren
apclylng for the delayed registration        of birth o’r death
must pay the fees of the:oounty (probate)         Judge an+
oounty olerk.
           .Your third queetlon Is treated in our opinion
No.  0-1066     In that opinion we held that Artlolee    3925
and 3930, &vleed civil      f)tatuter, of the General ?re~
Statutes,    governed in the UaSe oU ddlayed regletrtitlone
of births and deathe under H.B. 614, and that the ooun-
ty Judge and oounty olerk shell eaoh reoeive the fee
of fifty-aente     (#.SO) in return for their re~peotlve
servicer    of entering the order and oertlfylng   the 6-e
to the bureau of Vital 8tatletlce,                          :
             In respect to the fee of fifty-oente      ($.50) for
the county olerk, we quoted in opinion O-1066 the fol-
lowing provision      of Artiole    3930, %vleed  Civil stat-
utes:
             “Each certificate    to any faot or faote oon-
      talned in the reoorde of his office,       with oe?-
      tlfloate   and seal, where not otherwiee provided
      for * * * fifty-oehte      ($.60).a
         The oounty olerk under said provision   would be
entitled to fifty-oente  (#.50) for forwarding the aer-
tlfloate to the State Bureau of Vital 2tatletloe   wlth
an order from the Court.
            It la our further opinion that the following
provision     of Artlole 3330, Rei~leea Civil Statutes,
v0ula      also   apply:
         *Recording all papers required or permitted
         by law to.be recorded, not otherwise provided
         for, lncludlng certlfioate  ana seal, for eaoh
         100 word8 * l l ten cents ($.lO).”
               it 1s our opinion that the oounty olerk 1s also
entitled       to hla recoralng fee m~U@d     for in the above
provlelon        Artlole 3930, +erleed Civil statutes.
             Your fourth a& final queetlon 1s fully answer-,
 ea In opinion No. O-1201 In whlah thle department ruled
 that applications     for registration  of birth and death
 oertlfloatee    *not prevlouely registersa*,    In acoordance
 vlth the terms o.f ?I. B. 614 should be numbered and en-
 tered on the docket of the &obate Court Ind that *ll
-prMeedlnga in aannectlon therewith should be entered
 In the minutes of the Probatd Court.
         We sug id the r0u0mg      entry for the mlnuter
of the Probate 4 ourt as a general form in the event ai
the grsqtlng af,aaia above reg$atration:
:                                                                        .
                                                                         c
:               “08 thle dar, came on to be heard the appllca-          :
1       eLell~~O,i        (                4 a’eitizan    of the        :
:       Btatt of-%edas. to file the keoord of the birth (or             :
:       death) of        -’                   . the eald birth           :
:       (or d&th)i lot havlrw been urevlously reqlstered.               :
t       The oer.tlfloate~~of  birth (0; &eath)(‘as tj he case            I
:       may be), having been substantiated        by the aifldavlt       :
:       of the ineaioal attendant,                                   . :
:       nresent at the time of the birth ior death).          the        :
:       brfldavlt    ot the physician,                                ,:
:       laat in attendanoe upon the deoeaeed         or the ualer-       :
:       taker                               , vha 6urle-4 the body.      :
:                                                                        1
:            (The medical attendant or undertaker~not         having     :
:       been aeoured):      %e oertlfloate    having beea                :
:       aubetantlatea    by an afi”laarlt  ai n person who~~was
:       aoqualnted with the faote.aurroundlng         the birth ob       :
1       aeath, to-wit:                                      ; who was :
 :                                                                        :
Dr.    Qeo.   W. Cox,     Page 6



      not related to the deceaeed or the Individual     by          :
:     blood or marriage (or In the event the oourt seea             :
:     ?It to require iurther ln?oromtlon or eridenoe ae             I
:     to the oltitenehip    of the applloant or InOlvldual          :
:     raking the aertlfloate),    and esld oertliloate  be-         :
:     ing   MeF
        _ __ - .    eubetantlated
                    _              by ?urther  etldenoe and         :
:     arf laavlt   e or                                             :
:.                                         as to the truth%-        :
:     nees of the etatembntr     maae In the oertlfloete            :
:     and as to the oltltenahip       of the oltlzen    or lndlvl-:
      dual making the oertlflcate.                                  :
:                                                                   :
:           It appearing to the oourt that the birth of             :
                                   oocurea In the County o?         :
                                   State of Texas on the            :
:     say of            A.D. i9               (or In oaee o?-       :
:     death), It appe:rIng to the oou!t that the death              :
:     Of                     ooourea    In the Bounty of            :
:                         , State of Texas, on the                  :
:     day of                        , A.D. 19        .              :
:                                                                   :
1           IT IS, TEEZFORE, ORDERED that the Clerk of              :
      the County Court of the County of
:     State of Texas, forvard      the oertlfloate     to the     ' ;
:     State Bureau of Vital %atlstIcs,         and lttq.   here-    :
      by ordered o? the State Beglatrar that the record             :
:     herein be aocepted.                                           :
                                                                    :
:                                                                   :
:                               County Juage                        :
                                                                    !
:                                                                   :.

         Trusting that the above ?ully anewems the tour
Lnquiriea contained In your letter,   we are

                                        Yours very truly
   APPROVE3                         ATTORNEY
                                           OENESALOF TEXAS
3plnlon OoamIttee
       By BWB
       Chairman
                                   By (BIgned         Disk 8tout
                                                      Dick Btout
DS:ob                                                  AecJstant
ENCLS. (3 oplnlons
        O-1066, o-12Ol,O-12303)
Dr.     ho.     W. Cox,   Page 7



0.0.:     Hon. John R. Shook
          Criminal District  Attorney
          San Antonio, Texas

0.0.      Hon. Leo. C. Buckley
          County Xttorney
          Zapata County
          Zapata, Texas
C.O.      Hr.  Leon Kotosky
          ga;bXnt    County Attorney
                    t T exam




                                   AFFROVED
                                          SEPT. 13, 19S9


                    (Signed>
                                        ATTORNEY
                                               GENERALOF TFXAS